Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed July 18, 2022.  
Claim 1 has been amended. 
Claims 1-7, 9-13, 15, 17, 18, 21-24 and 35-39 are pending in the present application.
This application contains claims 7, 9-13, 15, 17, 18, and 21-24 drawn to an invention nonelected without traverse in the filed on April 9, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1-6 and 35-39 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed April 20, 2022, claims 1-6 and 35-37 were rejected under 35 U.S.C. 103 as being obvious over WO 2016/011089 A1 (hereinafter, “Harvard '089”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 20, 2022.


Response to Arguments
In response to this rejection, Applicants argue that claim 1 has been amended to now recite a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a first stem-forming domain; a trigger RNA docking site and a loop-forming domain after the final 3' nucleotide of the first stem-forming domain, wherein the trigger RNA docking site is a nucleic acid sequence that is complementary to a trigger RNA; a second stem-forming domain comprising a ribosomal binding site (RBS), a translational start codon, and a 6 nucleotide clamp; and a coding sequence located 3' to the start codon, wherein the second stem-forming domain is substantially complementary to the first stem-forming domain, wherein a stem structure is formed by the binding of the first and second stem-forming domains, wherein the coding sequence consists of a gene, and wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker.  Applicants submit that Harvard '089 does not teach a second stem-forming domain comprising a ribosomal binding site (RBS), a translational start codon, and a 6 nucleotide clamp, wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker as now recited in claim 1. 
This argument has been fully considered by the Examiner, but is not found persuasive because Harvard '089 teach in certain embodiments, the riboregulators of their invention further comprises a 9-nt spacer domain.  For example, Harvard '089 discloses:  
•  A 9-bp duplex region flanking a start codon (i.e., AUG).  The 9-nts downstream (3') of the start codon were programmed to ensure they did not code for any stop codons since this would lead to early termination of translation; and
•  The stem region is followed by a single-stranded region that contains (in the 5' to 3' direction): a 4-nt spacer, the RBS sequence (8-nt in this implementation), a 6-nt spacer, the start codon AUG, a 9-nt spacer, a 21-nt linker, and then the coding sequence for the gene of interest.
Therefore, the Examiner is interpreting the 9-nt spacer flanking the AUG codon of Harvard '089 as the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker as presently claimed. 
Regarding Applicant’s amendment, “a stem structure is formed by the binding of the first and second stem-forming domains”, the Examiner is interpreting the stem adjacent to the loop domain as satisfying this claim requirement.

******
In the previous Office Action mailed April 20, 2022, claims 1-6 and 35-37 were rejected under 35 U.S.C. 103 as being obvious over WO 2014/074648 A2 (hereinafter, “Green”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed April 20, 2022.


Response to Arguments
In response to this rejection, Applicants argue that claim 1 has been amended to recite "wherein the coding sequence consists of a gene, and wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker." Applicant asserts that Green does not teach or suggest that the "short linker sequence" corresponds to the first six nucleotides of the gene of interest. Accordingly, the pending claims are not obvious in view of Green because the reference does not teach each element of the claims.   In view of the above amendments and arguments, Applicant respectfully requests reconsideration of the obviousness rejection of record. 
This argument has been fully considered by the Examiner, but is not found persuasive because Green teach in certain embodiments, the riboregulators of their invention further comprises a 9-nt spacer domain.  For example, Green discloses:  
•  A 9-bp duplex region flanking a start codon (i.e., AUG).  The 9-nts downstream (3') of the start codon were programmed to ensure they did not code for any stop codons since this would lead to early termination of translation; and
•  The stem region is followed by a single-stranded region that contains (in the 5' to 3' direction): a 4-nt spacer, the RBS sequence (8-nt in this implementation), a 6-nt spacer, the start codon AUG, a 9-nt spacer, a 21-nt linker, and then the coding sequence for the gene of interest.
Therefore, the Examiner is interpreting the 9-nt spacer flanking the AUG codon of Green as the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker as presently claimed. 
Regarding Applicant’s amendment, “a stem structure is formed by the binding of the first and second stem-forming domains”, the Examiner is interpreting the stem adjacent to the loop domain as satisfying this claim requirement.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed April 20, 2022, claims 1-6 and 35-39 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 18, 2022.
******
In the previous Office Action mailed April 20, 2022, claims 1-6 and 35-39 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 18, 2022.

Applicant’s Amendment filed July 18, 2022 necessitated a new grounds of rejection as presented below:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been amended and is drawn to a loop-mediated riboregulator, comprising: a synthetic nucleic acid molecule, the synthetic nucleic acid molecule comprising: a first stem-forming domain; a trigger RNA docking site and a loop-forming domain after the final 3' nucleotide of the first stem-forming domain, wherein the trigger RNA docking site is a nucleic acid sequence that is complementary to a trigger RNA; a second stem-forming domain comprising a ribosomal binding site (RBS), a translational start codon, and a 6 nucleotide clamp; and a coding sequence located 3' to the start codon, wherein the second stem-forming domain is substantially complementary to the first stem-forming domain, wherein a stem structure is formed by the binding of the first and second stem-forming domains, wherein the coding sequence consists of a gene, and wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker.  In their response filed July 18, 2022, Applicants assert that support for amended claim 1 can be found in at least paragraphs [0041] and [0093] of the Specification.
Paragraph 0041 discloses:
“Accordingly, in a first aspect, provided herein is a synthetic RNA regulator having single-nucleotide polymorphism (SNP) sensitivity. Such synthetic RNA regulators are interchangeably referred to herein as “loop-mediated riboregulators” and “beacon riboregulators.” As used herein, the term “loop-mediated” refers to the presence of a large loop in the synthetic RNA regulator that, upon binding of a target RNA molecule to the loop, exposes a RBS and start codon and, thus, permits translation of the downstream gene. Furthermore, the loop-mediated mechanism is sensitive to trigger RNA interactions that perturb its original secondary structure by a small number of base pairs. It is to be understood that the invention contemplates riboregulators in their final form (e.g., comprising a coding sequence for a gene of interest) or riboregulator components (e.g., a loop-mediated cis-repressing RNA not operably linked to gene of interest).”

It is noted that the Specification never makes reference to a “stem structure.  However, throughout the Specification, a “stem-loop structure” or a “stem-forming domain” is referenced, but never in association with or the result of the binding of the first and second stem-forming domains.  Furthermore, it does not appear that paragraph [0041] supports the phrase, “wherein a stem structure is formed by the binding of the first and second stem-forming domains” since the only mention to a structure in this paragraph is in reference to the loop-mediated mechanism being sensitive to trigger RNA interactions that perturb its original secondary structure by a small number of base pairs.   
Regarding paragraph [0093] which discloses:
“Toehold switches add at least three amino acids between the start codon and the linker region of the regulated gene, which could have deleterious effects on the final output protein.” 

The claims are drawn to a loop-mediated riboregulatory.  This paragraph doesn’t appear to support a loop-mediated riboregulator (e.g. beacon riboregulator) comprising a second stem-forming domain comprising a ribosomal binding site (RBS), a translational start codon, and a 6 nucleotide clamp, wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker as now recited in claim 1.  The present Specification supports a linker region being associated with toehold switches but not beacon riboregulators.   
Therefore, the phrases, “wherein a stem structure is formed by the binding of the first and second stem-forming domains” and “wherein the coding sequence consists of a gene, and wherein the 6 nucleotide clamp in the second stem-forming domain corresponds to the first 6 nucleotides of the coding sequence and does not comprise a linker” appear to be new matter.  
If Applicants believe the Specification supports a beacon riboregulator in which a stem structure is formed by the binding of the first and second stem-forming domains or a beacon riboregulator comprising a 6 nucleotide clamp that does not comprise a linker, the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as now filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action.
Due to their dependency therein, claims 2-6 and 35-39 are included in this rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635